751 So. 2d 183 (2000)
STATE of Florida, Petitioner,
v.
Zina JOHNSON, Respondent.
No. 2D98-3946.
District Court of Appeal of Florida, Second District.
February 11, 2000.
Robert A. Butterworth, Attorney General, Tallahassee, and Erica M. Raffel, Assistant Attorney General, Tampa, for Petitioner.
Jeffrey A. Haynes, of Filipkowski and Haynes, P.A., Sarasota, for Respondent.
*184 PER CURIAM.
Petitioner's petition for writ of certiorari is denied. See State v. Rutherford, 707 So. 2d 1129 (Fla. 4th DCA 1997). We certify conflict with State v. Manney, 723 So. 2d 928 (Fla. 5th DCA 1999).
CAMPBELL, A.C.J., and THREADGILL and BLUE, JJ., Concur.